
	

113 SRES 564 ATS: Honoring conservation on the centennial of the passenger pigeon extinction. 
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		December 16, 2014Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Honoring conservation on the centennial of the passenger pigeon extinction. 
	
	
		Whereas the death of Martha, the last passenger pigeon, on September 1, 1914, at the Cincinnati
			 Zoo, and the extinction of the passenger pigeon helped to catalyze the
			 American
			 conservation movement of the early 20th century,  resulting in new laws
			 and practices that prevented the extinction of many species;Whereas the story of the passenger pigeon can serve to encourage communities to explore
			 connections
			 between humans and the natural world, and inspire people to build
			 sustainable relationships with other species;Whereas the passenger pigeon (Ectopistes migratorius) was once the most abundant bird in North
			 America, with a population exceeding 3,000,000,000 and with flocks so
			 large that they could darken the skies for hours and even days at a time;Whereas due to unregulated market hunting in the 19th century and deforestation, the passenger
			 pigeon population
			 plummeted toward extinction;Whereas Project Passenger Pigeon, a consortium of over 150 institutions, scientists,
			 conservationists, educators, artists, musicians, filmmakers, and others
			 throughout the Nation, is using the centenary of the extinction of the
			 species to tell the story of the passenger pigeon; andWhereas the story of the passenger pigeon,  once a symbol of never-ending natural abundance, and
			 its subsequent extinction is unique in the annals of the  history of the
			 United States: Now, therefore, be it
		
	
		That the Senate commemorates the importance of this centenary, our natural heritage, the
			 sustainability of our ecosystem, and the balanced and responsible
			 conservation of our Nation’s
			 wildlife.
		
